        Case 2:07-cv-00331-APG-PAL Document 642 Filed 08/03/20 Page 1 of 1



 1                          UNITED STATES DISTRICT COURT

 2                                DISTRICT OF NEVADA

 3 HALO ELECTRONICS, INC.,                           Case No.: 2:07-cv-00331-APG-PAL

 4        Plaintiff                                Order Granting Motions to Withdraw

 5 v.                                                        [ECF Nos. 638-41]

 6 BEL FUSE INC., et al.,

 7        Defendants

 8       I ORDER that the motions to withdraw as attorney (ECF Nos. 638, 639, 640, 641) are

 9 GRANTED.

10       DATED this 3rd day of August, 2020.

11

12
                                                   ANDREW P. GORDON
                                                   UNITED STATES DISTRICT JUDGE
13

14

15

16

17

18

19

20

21

22

23
